Affirmed and Opinion filed December 4, 2003








Affirmed and Opinion filed December 4, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01110-CR
____________
 
DAVID LEE SMITH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th
District Court
Harris County, Texas
Trial Court Cause No. 895,404
 

 
M E M O R A N D U M  
O P I N I O N
A jury found appellant guilty to the offense of failure to
comply with sex offender registration requirements.  On October 23, 2002, the trial court
sentenced appellant to four years= confinement in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 4, 2003.
Panel consists of Acting Chief
Justice Eva M. Guzman and Justices Edelman and  Frost.
Do Not Publish C Tex. R.
App. P. 47.2(b).